Citation Nr: 0320770	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, and from September 1961 to April 1962.

This decision arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In February and July 2002, the Board of Veterans' Appeals 
(Board) ordered further development in accordance with the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002) by the Board's 
evidence development unit.


REMAND

In accordance with the Board's February and July 2002 orders 
to its evidence development unit additional evidence was 
secured addressing the issues noted on the title page.  That 
evidence has yet to be reviewed by the RO, and the veteran 
has not waived in writing RO consideration of that evidence.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Therefore this case must be REMANDED for the following:

The RO must readjudicate the issues of 
entitlement to increased evaluations for 
degenerative arthritis of the left and 
right knees, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal continue to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claims.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


